          Case 4:21-cv-00053-LPR Document 8 Filed 04/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

RORY KEVYN TRAINOR,                                                               PLAINTIFF
#116197

v.                              Case No. 4:21-cv-00053-LPR

SHANE JONES, et al.                                                            DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice. The Court certifies that an in forma

pauperis appeal from this Judgment and accompanying Order would not be taken in good faith,

pursuant to 28 U.S.C. § 1915(a)(3). Dismissal of this action constitutes a “strike” within the

meaning of the Prison Litigation Reform Act, 28 U.S.C. § 1915(g).

       IT IS SO ADJUDGED this 12th day of April 2021.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
